 Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 1 of 7 PageID #: 21

                                                                                      FILED
                                                                                  OCT -1 2020
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI                 EA~T~R~t~~}~fS.OURT
                                   . SOUTHEASTERN DIVISION                       CAPE GIRARDEA°t MO

 IN THE MATTER OF AN APPLICATION                     )
 OF THE UNITED STATES OF AMERICA                     )
 FOR AWARRANT TO OBTAIN                              )
 LOCATION INFORMATION, INCLUDING                     )
 PRECISION LOCATION INFORMATION;                     )
 SUBSCRIBER AND TRANSACTIONAL                        )        FlLED UNDER SEAL
 RECORDS; CELL SITE INFORMATION;                     )
 AND FOR A PEN REGISTER AND TRAP                     )
 AND TRACE DEVICES FOR PHONEI                        )
 NUMBER 816-832-1837.                                )

                                           AFFIDAVIT

       I, Michael Miller, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application for a warrant and order pursuant

to Rule 41 and 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) for information associated

with a cellular telephone 816-832-1837 (hereinafter referred to as the "subject cellular telephone")

to require Verizon Wireless (hereinafter "the Provider"), and/or any service providers reflected in

Attachment A, to include providers of any type of wire and/or electronic communications, and any

other applicable service providers, to disclose to the United States location information, including

precision location information, transactional and subscriber data and cell site location information,

and the installation and use of other pen register and trap and trace devices associated with the

subject cellular telephone, as described in Attachment B to the requested warrant and order.

       2.      I am a Deputy with the United States Marshals Service (USMS), and have beeh

since May 2010. I am a graduate of the Federal Law Enforcement Training Center located in




                                                 1
  Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 2 of 7 PageID #: 22




Glynco, Georgia. Prior to my employment with the USMS, I worked for the Department of

Homeland Security as an agent with the United States Border Patrol.

        3.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.     The pre~ent affidavit is being submitted in connection with an application of the

United States for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/lpcal law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling

information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.

        5.     The USMS has probable cause to believe that the subject cellular telephone is being

used by Brian L. Vice, who is currently a fugitive. Vice is presently on supervised release

following his conviction for Possession and Utterance of Counterfeit Obligations and Securities,

in violation of 18 U.S.C. § 472, in the United States District Court for the District of Kansas, in

Case Number 2:15-CR20044 CM. On January 12, 2016, Vice was sentenced to serve 22 months

in the Bureau of Prisons (BOP), followed by three years of supervised release. On December 19,

201 7, jurisdiction was transferred to the Eastern District of Missouri and the case was assigned to

United States DistrictJudge Audrey Fleissig. (Designated Case No. 1:17-CR00112 AGF). On

. October 21, 2019, Judge Fleissig revoked Vice's term of supervised release after he was convicted

in state court of the misdemeanor offense of Leaving the Scene of a Motor Vehicle Accident. Vice

was sentenced to serve 4 months in BOP, followed by another 18 month term of supervised release.
                                                2
 Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 3 of 7 PageID #: 23




This term of supervised release commenced on March 6, 2020. On July 22, 2020, Vice was

arrested during a criminal investigation and he was charged with the felony offense of Possession

of Methamphetamine in the Circuit Court of Stoddard County, Missouri, in Case Number 20SD-

CR00704-0l. Vice posted bond on August 12, 2020 and subsequently failed to appear for his

arraignment. On August 24, 2020, Judge Fleissig issued a warrant for Vice's arrest for violating

the terms of his supervised release. In addition to the federal warrant, Vice has an outstanding "no

bond" warrant for his arrest in connection with the Stoddard County case. Vice rema~ns a fugitive

and his present whereabouts are unknown. During the course of our investigation, DEA TFO
                                                    .                                 .
Austin Reed obtained information from a confidential source that Vice was known to use the

telephone number 816-832-1837. On September 25, 2020, officers made contact with Vice's

mother, identified as Cheryl Mallory, who confirmed she was receiving text messages from Vice

from phone number 816-832-1837 as recently as September 24, 2020.

                    BACKGROUND CONCERNING WIRELESS PROVIDERS

       6.      Based on my knowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to·cellular telephone technology, I am aware

of the following facts and considerations:

       a.      Wireless phone providers typically generate and retain 1 certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Stich information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.
                                                3
 Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 4 of 7 PageID #: 24




       b.      Wireless phone providers als~ typically generate and retain information about the

location in which a particular communication was transmitted or received. For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact. Wireless providers maintain information, including the corresponding cell

towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and other

signaling data as part of their regularly conducted business activities. Typically, wireless providers

maintain records of the cell tower information associated with the beginning and end of a call.

       c.      Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

       d.      Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it. Depending upon the cellular network and the device, the embedded

unique identifiers for a cellular device could take several different forms, including an Electronic

Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile Subscriber

Identifier ("IMSI"), a Mobile Subscriber Integrated Services Digital Network Number

("MSISDN"), or an International Mobile Station Equipment Identity ("IMEI").           When a cellular
                                                  4
    Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 5 of 7 PageID #: 25




  device connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the

, cellular antenna or tower in order to obtain service, and the cellular antenna or tower records those

  identifiers.

          e.     Wireless providers also maintain business records and subscriber information for

  particular accounts. This information could include the subscriber'~ full name and address, the

  address to which any equipment was shipped, the date on which the account was opened, the length

  of service, the types of service utilized, the ESN or other unique identifier for the cellular device

  associated with the account, the subscriber's Social Security Number and date of birth, all

  telephone numbers and other identifiers associated with the account, and a description of the

  services available to the account subscriber. In addition, wireless providers typically generate and

  retain billing records for each account, which may show all billable calls (including outgoing digits

  dialed). The providers may also have payment information for the account, including the dates

  and times of payments and the means and source of payment (including any credit card or bank

  account number).

          f.     , Providers of cellular telephone service also typically have technical capabilities that

  allow them to collect and generate more precise location information than that provided by cell

  site location records. This information is sometimes referred to as E-911 phase II data, GPS data

  or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

  to as precision location information or PLI data. E-911 Phase II data provides relatively precise

  location information about the cellular telephone itself, either via GPS tracking technology built

  into the phone or by attempting to triangulate the device's signal using data from several of the

  provider's cell towers. Depending on the capabilities of the particular phone and provider, E-911

  data can sometimes provide precise information related to the location of a cellular device.
                                                    5
 Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 6 of 7 PageID #: 26




       g.      In order to locate the subject cellular telephone and monitor the movements of the

phone, the investigative agency(ies ), and other authorized federal/state/local law enforcement

agencies, may need to employ one or more techniques described in this affidavit and in the

application of the United States.         The investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, may seek a warrant to compel the Provider, any

telecommunication service providers reflected in Attachment A to the requested Warrant and

Order, to include providers of any type of wire and/or electronic communications (herein

incorporated by reference), and any other applicable service providers, to provide precision

location information, including Global Position System information (if available), transactional

records, including cell site location information, and pen register and trap and trace data.

       Based on the facts as set forth herein, there is probable cause to believe that Vice has fled

in order to avoid apprehension for his outstanding arrest warrants. There is also probable cause to

believe that the location information described in Attachment B will assist law enforcement in

arresting Vice, who is a "person to be arrested" within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

                                         CONCLUSION

       7.      Based on the above information, your affiant submits that there is probable cause

to believe that the subject cellular telephone is currently being used by Vice, who is a fugitive at'

this time whose whereabouts are currently unknown. There is likewise probable cause to conclude

that locating and monitoring the movements of the subject cellular telephone will lead to the

location and arrest of Gamble.

       8.      None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.
                                                 6
     Case: 1:20-mj-04195-ACL Doc. #: 1-1 Filed: 10/01/20 Page: 7 of 7 PageID #: 27


                                                                                                          ('




    Electronic surveillance techniques such as pen register and cell site location monitoring typically

    have not been limited to daytime use only. Furthermore, the criminal conduct being investigated

    is not limited to the daytime. Therefore, the fact that the present application requests a warrant

    based on probable cause should not limit the use of the requested investigative techniques to

l   daytime use only.        Accordingly, the investigative agency(ies), and other authorized

    federal/state/local law enforcement agencies, request the ability to employ these investigative

    techniques at any time, day or night.

           9.       The monitoring of the location of the subject cellular telephone by one of the

    methods described herein will begin within ten (10) days of the date of issuance of the requested

    Warrant and Order.


    IG ) o i ! zo
    DATE
                    G,()                                ~~
                                                         Michael Miller
                                                         Deputy United States Marshal
                                                         United States Marshals Service



    Sworn to and subscribed before me this


                                                         HONORABLE ABBIE:CRITES-tEONI
                                                                                ~ ./. - .    --
                                                         UNITED STATES MAGI$TRATE JUDGE
                                                         Eastern District of Missouri,,-. -·




                                                    7
